Wyly, J.
The appeal taken in this case by the intervenor Frank Morey, from the judgment rendered on second July, 1875, was made returnable to this court on first Monday of November, 1875. It is from the Superior District Court, parish of Orleans, and is made returnable by law at New Orleans. This court declines to try the case before the day it is made returnable, and at a different place from that fixed by law for the hearing of this appeal, even though the parties have consented to it.
It is therefore ordered that the case be stricken from the docket of cases triable at this term, with leave to the appellant to file the record in the Supreme Court at New Orleans pursuant to the order of appeal.